Exhibit 10.1



 

 

STATE OF SOUTH CAROLINA   )     ) IN THE COURT OF COMMON PLEAS COUNTY OF HORRY )
FIFTEENTH JUDICIAL CIRCUIT

 

Jan W. Snyder, Acey H. Livingston, and Mark Josephs, Individually, and as Class
Representatives,

 

Plaintiffs,

 

vs.

 

HCSB Financial Corporation, a South Carolina corporation, Horry County State
Bank, James R. Clarkson, Glenn Raymond Bullard, Ron Lee Paige, Sr., and Edward
Lewis Loehr, Jr.,

 

Defendants.

 

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

Civil Action No.  2014-CP-26-00204

 

CLASS ACTION SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) is made and entered into this 10th day
of September, 2015, between HCSB Financial Corp. (hereinafter referred to as
“Paying Defendant”), Horry County State Bank, James R. Clarkson, Glenn Raymond
Bullard, Ron Lee Paige, Sr., and Edward Lewis Loehr, Jr. (hereinafter referred
to as “Non-Paying Defendants,” collectively with Paying Defendant,
“Defendants”), and Jan W. Snyder, Acey H. Livingston and Mark Josephs, on behalf
of themselves and all others similarly situated (hereinafter referred to
collectively as “Plaintiffs”) (Plaintiffs and Defendants are collectively
referred to herein as the “Parties”).

 



 

 

SETTLEMENT OVERVIEW

 

Settlement of this matter is part of an effort by HCSB Financial Corp. and Horry
County State Bank to secure additional investment to recapitalize their
operations or attract a merger partner. In order to attract such investment or
partner, it is necessary to negotiate and satisfy debts owed by, or preferred
capital instruments issued by, HCSB Financial Corp. to three groups:[1] (1)
$6,186,000.00 owed on the junior subordinated debentures issued by HCSB
Financial Corp. and held by HCSB Financial Trust I in connection with the
issuance of HCSB Financial Trust I of trust preferred securities (“TRUPs”) in
2004; (2) $12,895,000.00 to redeem the 12,895 shares of Series T Preferred
Stock, having an initial liquidation preference of $1,000.00 per share, issued
by HCSB Financial Corp. to the United States Department of Treasury in
connection with the Troubled Asset Relief Program (“TARP”) in 2009; and (3)
$12,062,010.57 owed to Plaintiffs and other holders of subordinated debt notes
issued and sold by HCSB Financial Corp. between March 1, 2010 and July 31, 2010,
or any notes issued in exchange for notes initially issued and sold in this time
period.

 

Horry County State Bank has been designated as “significantly undercapitalized”
by the Federal Deposit Insurance Corporation (“FDIC”) and has been seeking to
raise additional capital or find a merger partner since the imposition of a
Consent Order by the FDIC and the South Carolina State Board of Financial
Institutions (“SCBFI”) in February 2011. HCSB Financial Corp. entered into a
Written Agreement with the Federal Reserve Bank of Richmond (“FRB”) in May 2011,
which is designed to enhance HCSB Financial Corp.’s ability to act as a source
of strength to Horry County State Bank. HCSB Financial Corp. also has been
seeking to raise additional capital or find a merger partner to assist it in
fulfilling its obligation to serve as a source of strength to Horry County State
Bank.

 

 



[1] The amounts identified herein reflect only the principal of debt owed to the
respective creditors – they do not include any interest, fees or other amounts
owed. Except as expressly set forth herein, all interest, fees and other amounts
owed to the creditors identified herein would be waived and satisfied under the
terms of the respective settlements.

 



 2 

 

Under Federal Reserve policy, any new capital issued by HCSB Financial Corp.
must be in the form of common stock, which would be junior in priority to the
TRUPs, TARP and Sub Debt Notes. It is highly unlikely that HCSB Financial Corp.
can raise new capital or find a merger partner unless the holders of TRUPs, TARP
and Sub Debt Notes accept substantially reduced payments in satisfaction of the
debts owed to them by HCSB Financial Corp. If HCSB Financial Corp. and Horry
County State Bank do not succeed in raising additional capital or finding a
merger partner, Horry County State Bank may be placed into a federal
conservatorship or receivership by the FDIC, which would likely result in a
total loss to the holders of HCSB Financial Corp. common stock, TRUPs, TARP, and
Sub Debt Notes.

 

Because a settlement must be reached with all three primary creditors before
sufficient additional capital can be raised or a merger partner can be found,
Plaintiffs and Defendants agree that the settlement between them is expressly
contingent on the following three events occurring prior to the Final Hearing of
the class action settlement:

 

1.Signing of an agreement for the settlement and satisfaction of the debt owed
to the holders of the TRUPs. Discussions with the TRUPs holders are ongoing, but
there is no signed written agreement at this time. Because this debt is junior
in priority to the Notes, the Parties agree that any settlement regarding the
TRUPs must result in the payment by HCSB Financial Corp. to the TRUPs holders in
an amount totaling no more than 10% of the principal amount owed to the TRUPs
holders, or $618,600.00, plus reimbursement of attorneys’ fees and other
expenses incurred by the TRUPs holders in an amount not to exceed $25,000.00;
and

 

2.Signing of an agreement for the redemption of the shares of Series T Preferred
Stock and the cancellation of the ten-year warrant to purchase shares of HCSB
Financial Corp.’s common stock at an initial exercise price of $21.09 per share
(the “Warrant”) issued to the Department of Treasury as a result of HCSB
Financial Corp.’s participation in the TARP program. Discussions with the
Department of Treasury are ongoing but there is no signed written agreement at
this time. Because the Series T Preferred Stock is junior in priority to the
Notes, the Parties agree that any settlement regarding the Series T Preferred
Stock must result in a cash payment or newly issued stock consideration by HCSB
Financial Corp. to the Department of Treasury in an amount totaling no more than
1% of the initial aggregate liquidation preference on the Series T Preferred
Stock, or $128,950.00, plus reimbursement of attorneys’ fees and other expenses
incurred by Treasury in an amount not to exceed $25,000.00; and

 



 3 

 

 

3.Execution of either signed agreements for an investment of no less than
$30,000,000.00 through an offering of common stock to investors (the
“Investors”) in HCSB Financial Corp., or the execution of a merger agreement
with another financial institution (the “Merger Partner”).

 

Within five (5) days of the above contingencies being met, counsel for the
Defendants shall notify Class Counsel of same in writing. If any of the
foregoing contingencies do not occur prior to the Final Hearing, there will be
no settlement and the Action shall continue.

 

Another contingency of this Settlement is obtaining necessary regulatory
approvals from the FDIC, the SCBFI, and the FRB. More specifically, these
regulators must approve this Agreement, as well as similar agreements resolving
debts owed by, or preferred capital instruments issued by, HCSB Financial Corp.
to the TRUPs holders and the Department of Treasury, respectively. These
regulators must also approve the offering of no less than $30,000,000.00 in
common stock to Investors in HCSB Financial Corp. or a merger agreement with the
Merger Partner. The regulatory approval contingencies identified in this
Paragraph do not have to occur before the Final Hearing; however, these
contingencies must occur before any payments are made from the Settlement Fund
to Class Members or from Paying Defendant to Class Counsel under Paragraphs 7.2
and 7.4, respectively. If these regulatory approval contingencies have not been
met before the Settlement Fund is established as described in Paragraph 7.1,
Class Counsel may not make any disbursements to Class Members provided in this
Agreement until such regulatory approval contingencies have been met. No later
than five (5) days after the regulatory approval contingencies identified in
this Paragraph have been met, counsel for the Defendants shall notify the Court
in writing by filing an affidavit and serving Class Counsel with same. Upon
filing and service of the affidavit by Defendants’ counsel, Class Counsel may
proceed with making disbursements from the Settlement Fund to Class Members and
Paying Defendant may proceed with paying Class Counsel attorneys’ fees, costs
and expenses approved by the Court.

 



 4 

 

RECITALS

 

WHEREAS, on January 14, 2014, Plaintiff Jan W. Snyder filed a Summons and
Complaint against Defendants and fourteen individual outside directors of HCSB
Financial Corp. and Horry County State Bank in the Court of Common Pleas for
Horry County, South Carolina (hereinafter referred to as “the Action”); and

 

WHEREAS, by Orders dated April 30, 2014 and May 15, 2015, all fourteen outside
directors were dismissed from the case; and

 

WHEREAS, on December 5, 2014, the Complaint in this action was amended to add
Acey H. Livingston and Mark Josephs as Plaintiffs; and

 

WHEREAS, the Plaintiffs, on behalf of themselves and on behalf of others
similarly situated, allege that they incurred damages caused by Defendants’
wrongful acts and omissions during the marketing of, sale of, and performance
under the Sub Debt Notes issued by HCSB Financial Corp., and that Defendants
should have known that HCSB Financial Corp. would be unable to meet its
obligation to pay Plaintiffs certain semi-annual payments due under the Sub Debt
Notes; and

 

WHEREAS, the original principal amount of Sub Debt Notes sold and issued by
Paying Defendant totaled $12,062,010.57, and this amount of principal remains
outstanding and is due to be repaid to the holders of the Sub Debt Notes in
April 2020; and

 

WHEREAS, Paying Defendant has been unable to make certain semi-annual interest
payments to the purchasers of Sub Debt Notes due to restrictions contained in
the Written Agreement between it and the FRB; and

 



 5 

 

WHEREAS, Defendants deny all of the claims set forth in the Amended Complaint,
deny any and all allegations of wrongdoing, fault, liability, or damages of any
kind to Plaintiffs and the putative class, and deny that they acted improperly
or wrongfully in any way; and

 

WHEREAS, Defendants, without waiving their right to contest class certification
if the Action is to be litigated, consent to the conditional certification of
the class set forth in the Agreement for the purposes of this Settlement
Agreement; and

 

WHEREAS, the Parties agree, without waiving any of their respective rights under
the Subordinated Note Purchase Agreement or any other agreement between them if
the Action is to be litigated, that certification of the class will satisfy the
requirements for Plaintiffs and Class Members to bring claims pursuant to the
majority holder provision found at, among other places, Section 7.2(A) of the
Subordinated Note Purchase Agreement; and

 

WHEREAS, the Parties to this Settlement Agreement have conducted a thorough
examination and investigation of the facts and law relating to the matters set
forth in the Amended Complaint filed in this Action and the claims set forth
therein; and

 

WHEREAS, Plaintiffs have engaged their own independent expert to review certain
regulatory filings and other documents related to the financial performance,
condition and outlook of HCSB Financial Corp. and Horry County State Bank before
Plaintiffs entered into this Agreement; and

 

WHEREAS, the Parties to this Settlement Agreement have concluded that further
conduct of this litigation would be protracted and expensive and that no party
has an assurance of success; and

 

WHEREAS, the Plaintiffs have determined that it is in the best interests of
themselves and the putative class to settle and terminate this litigation, and
they have agreed to the Settlement described in this Agreement, subject to the
contingencies described herein and approval of the Court; and

 



 6 

 

WHEREAS, arm’s length, adversarial settlement negotiations have taken place
between counsel for the Parties hereto over an extended period and, as a result,
this Settlement Agreement has been reached, subject to stated contingencies and
Court approval; and

 

WHEREAS, Class Counsel and the Plaintiffs understand and acknowledge that the
settlement and dismissal of Plaintiffs’ claims are expressly contingent on the
following events occurring before the Final Hearing by the Court: (1) the
execution of an agreement between Paying Defendant and holders of the TRUPs
issued in 2004, which fully satisfies and discharges that debt in exchange for
payment in an amount totaling no more than 10% of the outstanding principal
balance owed to the TRUPs holders, or $618,600.00, plus reimbursement of
attorneys’ fees and other expenses incurred by TRUPs holders in an amount not to
exceed $25,000.00; (2) the execution of an agreement between Paying Defendant
and the Department of Treasury in regard to TARP funds received by HCSB
Financial Corp. in 2009, which redeems the shares of Series T Preferred Stock
and cancels the Warrant issued to the Department of Treasury in exchange for
payment in either cash or stock an amount totaling no more than 1% of the
initial aggregate liquidation preference on the Series T Preferred Stock, or
$128,950.00, plus reimbursement of attorneys’ fees and other expenses incurred
by Treasury in an amount not to exceed $25,000.00; and (3) signed agreements for
an investment of no less than $30,000,000.00 in HCSB Financial Corp. from the
Investors or execution of a merger agreement with the Merger Partner; and

 



 7 

 

WHEREAS, the Parties to this Settlement Agreement understand and acknowledge
that the Settlement is also contingent upon approval by the FDIC, the SCBFI, and
the FRB of: (1) this Settlement; (2) the settlement and satisfaction of debts
owed by, and the redemption of preferred capital instruments issued by, HCSB
Financial Corp. to holders of TRUPs and the Department of Treasury; and (3) the
offering of no less than $30,000,000.00 in common stock to Investors in HCSB
Financial Corp., or a merger agreement with the Merger Partner. The regulatory
approval contingencies in this Paragraph may occur after the Final Hearing, but
must occur before any funds are paid to Class Members from the Settlement Fund
or payment of approved attorneys’ fees, costs and expenses to Class Counsel from
the Paying Defendant.

 

NOW, THEREFORE, the undersigned Plaintiffs and Defendants stipulate and agree
that all claims of the Plaintiffs and Settlement Class Members (defined below as
“Plaintiffs’ Claims” and “Class Claims”) shall be finally settled, discharged,
and resolved on the terms and conditions set forth below.

 

AGREEMENT

 

It is hereby stipulated by and between the Parties hereto that the Action will
be and is hereby compromised and settled subject to Court approval, upon and
subject to the following and foregoing recitals, contingencies, terms and
conditions:

 

1.                  DEFINITIONS. The following definitions apply in this
Agreement, the Notice to be sent to Class Members, and all orders of the Court
related to this Agreement. Where appropriate, terms used in the singular shall
be deemed to include the plural and vice versa.

 

1.1.            “Action” means the case Snyder, Livingston, Josephs and all
others similarly situated v. HCSB Financial Corp, et al., C.A. No.
2014-CP-26-204.

 

1.2.            “Affidavit of Lost Note” means an affidavit approved by Class
Counsel and counsel for the Defendants to be fully executed by any Claimant
whose original Sub Debt Note has been lost or destroyed. The Affidavit of Lost
Note shall fully identify the Claimant and the principal amount of their Sub
Debt Note. It shall also contain a description of what happened to the original
Note, an affirmation that no interest in the Note has been transferred or
assigned, and an agreement by the Claimant to indemnify and hold harmless the
Discharged Parties from any claims by third-parties related to this Settlement
Agreement or ownership interest in the Claimant’s Note.

 



 8 

 

1.3.            “Agreement” and “Settlement Agreement” mean this Settlement
Agreement and the terms and conditions herein.

 

1.4.            “Claimant” means any person who provides Class Counsel with
their original Sub Debt Note or a fully executed Affidavit of Lost Note.

 

1.5.            “Class” means all persons who currently own Sub Debt Notes.

 

1.6.            “Class Counsel” and “Counsel for Plaintiffs” mean Gene M.
Connell, Jr. of Kelaher, Connell & Connor, P.C.

 

1.7.            “Class List” means the list of potential Class Members created
by Defendants, their counsel, and Class Counsel during the course of the Action
based on their investigation and research.

 

1.8.            “Class Members” means the Named Plaintiffs and all persons
within the Class who do not elect to exclude themselves from (“opt out” of) the
Class as provided for under the Terms of this Agreement.

 

1.9.            “Court” means the Court of Common Pleas for Horry County, State
of South Carolina, the Honorable George C. James, Jr., presiding.[2]

 

1.10.          “Date of Notice” means the date upon which Notice is sent by mail
as provided in Paragraph 3.1 of this Settlement Agreement.

 



 

[2] By Order dated January 21, 2015, this matter was designated complex and
assigned to Judge James for purposes of handling all pre-trial matters and the
trial of this case.

 



 9 

 

1.11.        “Defendants” means HCSB Financial Corp., Horry County State Bank,
James R. Clarkson, Glenn Raymond Bullard, Ron Lee Paige, Sr., and Edward Lewis
Loehr, Jr.

 

1.12.        “Paying Defendant” means HCSB Financial Corp.

 

1.13.        “Non-Paying Defendants” means Horry County State Bank, James R.
Clarkson, Glenn Raymond Bullard, Ron Lee Paige, Sr., and Edward Lewis Loehr, Jr.

 

1.14.        “Discharged Parties” means all Defendants and all entities related
to Defendants by corporate form, including their current and former parent(s),
subsidiaries, and affiliates; their instrumentalities, agents, assignors,
assignees, transferors, transferees, their present and former directors,
officers, employees, agents, servants, servicers and servicing agents,
attorneys, insurers, and any person, firm, corporation or other entity of any
type or description for whose acts or omissions the Discharged Parties may be
held liable.

 

1.15.        “Effective Date” means:

 

1.15.1.     If no appeal is taken from the Final Order, the date occurring
fifteen (15) days after the time for appeal of the Final Order has expired; or

 

1.15.2.     If appeal is taken from the Final Order, the date occurring fifteen
(15) days after all such appeals have concluded and the case has been remitted
to the Circuit Court, with no right of further review or appeal, and such
appeals have been resolved so as to permit the consummation of the Settlement
embodied in accordance with all of its terms and provisions.

 

1.16.        “Final Hearing” means the hearing to be held by the Court for the
purpose of entering an order finally approving this Settlement Agreement and
determining the fairness and adequacy of this Settlement.

 

1.17.        “Final Order” or “Final Judgment” means the occurrence of each of
the following events:

 



 10 

 

1.17.1.              This Settlement Agreement is approved in all respects by
the Court without material modification unless expressly agreed to by the
Defendants and the Plaintiffs; and

 

1.17.2.              All objections to the Settlement are fully and finally
resolved by the Court; and

 

1.17.3.              An order and final judgment is entered by the Court and
filed with the Clerk of Court.

 

1.18.        “Notice” or “Class Notice” means the Notice of the Class Action
Settlement to be provided to the Class as set forth in Paragraph 3, in content
substantially the same as set forth in Exhibit 1, and via publication in content
substantially the same as set forth in Exhibit 2.

 

1.19.        “Parties” refers to Defendants and Plaintiffs.

 

1.20.        “Plaintiffs” and “Named Plaintiffs” refer to Jan W. Snyder, Acey H.
Livingston and Mark Josephs.

 

1.21.        “Plaintiffs’ Claims” and “Class Claims” mean those claims that were
alleged or could have been alleged by the Named Plaintiffs, on behalf of
themselves and on behalf of all Class Members, against the Discharged Parties,
arising out of or in any way related to (a) the purchase of Sub Debt Notes
issued and sold by HCSB Financial Corp.; (b) any amounts owed by the Discharged
Parties to any Named Plaintiff or Class Member pursuant to any Sub Debt Note
purchased from HCSB Financial Corp.; (c) the Discharged Parties’ conduct, acts
and omissions; and (d) any other facts that are at issue in the Action, or in
any pending proceeding on behalf of Class Members including, without limitation,
any and all claims, demands, rights, interest, damages, obligations, suits,
debts, liens, contracts, agreements and causes of action of every nature and
description whatsoever, ascertained or unascertained, suspected or unsuspected,
existing or claimed to exist, of the Plaintiffs and all Class members, which
were or could have been brought against any of the Discharged Parties, from the
time the Sub Debt Notes were first marketed and sold through the Effective Date
of the Settlement Agreement.

 



 11 

 

1.22.        “Preliminary Approval Order” means the order to be entered by the
Court as provided hereinafter in this Agreement, in substantially the same form
as attached hereto as Exhibit 3.

 

1.23.        “Settlement” means the resolution of the matters within the scope
of this Settlement Agreement, as embodied in this Settlement Agreement and the
Final Order.

 

1.24.        “Settlement Fund” means the total amount to be paid by or on behalf
of the Paying Defendant for the sole purpose of funding payments to Class
Members as described in Paragraph 5.1. Pursuant to the Parties’ agreement, this
amount shall be exactly $2,412,402.11, which is 20% of the principal amount of
Sub Debt Notes issued and sold by HCSB Financial Corp. As described in Paragraph
7.1, Paying Defendant will pay or cause to be paid this exact amount to Class
Counsel, who will immediately deposit it into a trust account in Class Counsel’s
name at a bank of Class Counsel’s choosing.

 

1.25.        “Sub Debt Notes” and “Notes” mean subordinated debt notes issued
and sold by HCSB Financial Corp. between March 1, 2010 and July 31, 2010, or any
notes issued in exchange for notes initially issued and sold in this time
period.

 

2.      PRESENTATION OF SETTLEMENT TO THE COURT. As soon as reasonably
practicable after the execution of this Agreement, counsel for the Parties will
present this Settlement to the Court, will jointly move to have the Court enter
a proposed Preliminary Order of Approval in the form attached hereto as Exhibit
3, and will cooperate to schedule a hearing on their joint motion for
preliminary approval of the Settlement.

 



 12 

 

3.      GIVING NOTICE TO THE CLASS.

 

3.1.            Class Counsel will, at his expense, mail to all persons on the
Class List via first class mail a copy of a Notice in content substantially the
same as set forth in Exhibit 1. Prior to mailing the Notices, Class Counsel
shall update the last address known to Defendants for all persons on the Class
List using the U.S. Postal Service’s National Change of Address Database. Such
Notice will be placed in the United States Mail within thirty (30) days of the
deadline set forth in Paragraph 5.2.1 of this Agreement for the Defendants to
provide Class Counsel with the Class List.

 

3.2.            If Notices are returned as undeliverable, Class Counsel will
update the addresses of all such returned Notices, using a credit reporting
agency or other similar method Class Counsel deems necessary, and will reissue
the Notices by mailing them to the updated addresses.

 

3.3.            Class Counsel will also provide Notice to the Class by
publication in content substantially the same as set forth in Exhibit 2. The
publication Notice shall be placed in the Myrtle Beach newspaper, The Sun News,
and shall be published once per week during two consecutive weeks within ten
(10) days after the date Notices are initially mailed a set forth in Paragraph
3.1 of this Agreement.

 

3.4.            On or before the thirty-fifth (35th) day after the date Notices
are initially mailed as set forth in Paragraph 3.1 of this Agreement, Class
Counsel will file with the Court and serve upon Defendants’ counsel an affidavit
from Class Counsel confirming that Notice has been provided to Class Members as
set forth above.

 



 13 

 

4.      EXCLUSION REQUESTS. Each person within the Class shall be provided the
individual right to exclude himself or herself of this class settlement, as
follows:

 

4.1.            Persons within the Class may elect to exclude themselves from
(“opt out” of) this Settlement Agreement, relinquishing their rights to benefits
hereunder. The right to opt out shall be described in the Notice as approved by
the Court. Persons who wish to opt out must send to Class Counsel a letter
including their name, address, telephone number, and a statement of their desire
to be excluded from or opt out of the Class. Any request for exclusion must be
postmarked on or before the opt-out deadline provided in the Court’s Preliminary
Approval Order and the Notice. The date of the postmark on the return mailing
envelope shall be the exclusive means used to determine whether a request for
exclusion has been timely submitted. Persons within the Class who fail to submit
a valid request for exclusion on or before the date specified in the Preliminary
Approval Order and Notice shall be bound by all terms of the Settlement
Agreement and the Final Order and Judgment. The decision to opt-out is a
decision that must be made by the person within the Class and not by any
representative other than a conservator, trustee, guardian and/or other
court-ordered or court-approved representative acting within his or her
authority.

 

4.2.            Any person within the Class who submits a timely request for
exclusion may not file an objection to the Settlement and shall be deemed to
have waived any rights or benefits under this Settlement Agreement.

 

4.3.            Within ten (10) days after the opt-out deadline, Class Counsel
shall compile a list of those individuals who have excluded themselves from the
Settlement and provide a copy of this list to counsel for the Defendants.

 

4.4.            If any person within the Class opts out of the Settlement,
Defendants, upon written notice to Class Counsel prior to the Final Hearing,
shall have the option to withdraw from the Settlement Agreement and declare all
terms to be null and void, and the Parties will return to their respective
positions before the Settlement.

 



 14 

 

5.      BENEFITS AND PROCESSING OF BENEFITS TO CLASS MEMBERS.

 

5.1.            Payments. Paying Defendant shall establish a Settlement Fund as
set forth in Sections 1.24 and 7.1 of this Agreement. Subject to the exclusions
set forth in this Agreement, Class Members will be entitled to make a claim for
20% of the principal amount of the Sub Debt Note they own. Other than any
amounts described in Paragraph 6.1 and approved by the Court, in no event shall
Paying Defendant be required to pay more than $2,412,402.11 toward the
Settlement in this case. In no event shall Non-Paying Defendants be required to
pay any amount toward the Settlement.

 

5.2.            Processing.

 

5.2.1.                  Class List. Within fifteen (15) days of the entry of the
Preliminary Approval Order, Defendants will provide Class Counsel with the Class
List.

 

5.2.2.                  Notice. Pursuant to Paragraph 3 of this Agreement,
Notice of this Settlement will be provided to the Class.

 

5.2.3.                  Making a Claim for Payment. To be eligible for a
payment, a Class Member must do one of the following on or before the thirtieth
(30th) day after the date Notices are initially mailed as set forth in Paragraph
3.1 of this Agreement: (1) mail or deliver their original Sub Debt Note to Class
Counsel; or (2) if their original Sub Debt Note has been lost or destroyed, mail
or deliver a fully executed Affidavit of Lost Note to Class Counsel. Class
Members needing to execute an Affidavit of Lost Note can obtain one from Class
Counsel. Any Class Member who does not timely provide Class Counsel with their
original Sub Debt Note or Affidavit of Lost Note as described herein shall not
be entitled to the payment benefits hereunder. However, Class Counsel may seek
leave from the Court to allow additional time for a Class Member to submit an
original Sub Debt Note or Lost Note Affidavit upon good cause shown. Within
fifteen (15) days after the claims deadline, Class Counsel shall provide the
information received on the original Sub Debt Notes or Affidavits of Lost Note
to counsel for the Defendants.

 



 15 

 

5.2.4.                  Evaluation of Claims. Within forty-five (45) days of the
Effective Date, Class Counsel shall begin the process of determining: (1)
whether the Claimant is a Class Member; and (2) the amount of any payment due to
the Claimant under Paragraph 5.1 of this Agreement.

 

5.2.5.                  Notification of Determination of Claim. Class Counsel
shall notify, in writing, all persons who submit an original Sub Debt Note or
Affidavit of Lost Note of the determination as to their claims. Claims that do
not meet the requirements set forth in this Settlement Agreement shall be
denied. Class Counsel shall notify, in writing, any Claimant whose claim has
been denied, setting forth the reasons for the denial and informing the Claimant
of their right to dispute the denial.

 

5.2.6.                  Request for Additional Information. If Class Counsel is
unable to evaluate a claim based on the original Sub Debt Note or Affidavit of
Lost Note submitted, Class Counsel shall have the option to seek additional
information from the Claimant in order to perform the evaluation set forth in
Paragraph 5.2.4 of this Agreement. In the event Class Counsel exercises this
option, he shall send a written request to the Claimant requesting additional
information and informing the Claimant that he or she has thirty (30) days from
the date of mailing of the request to provide a written response to Class
Counsel. If a Claimant fails to respond to such a request for additional
information within thirty (30) days of the date of mailing of the written
request, or fails to provide sufficient additional requested information to
enable Class Counsel to evaluate the claim, Class Counsel shall deny the claim
pursuant to Paragraph 5.2.5 of this Agreement.

 



 16 

 

5.2.7.                  Review of Denial of Supplemental Claim. If a Claimant
wishes to dispute the denial of a claim, the Claimant must, within thirty (30)
days after the date of mailing of the notice of the denial, notify Class Counsel
in writing, stating the Claimant’s grounds for disputing the denial and
including any documentation supporting the claim. If a dispute concerning a
claim cannot be otherwise resolved by the Claimant, Paying Defendant, and Class
Counsel, the disputed claim shall be presented to the Court, whose ruling shall
be binding, final, and non-appealable. The Court shall resolve disputed claims
on the basis of the Claimant’s objection and supporting documentation, and a
written submission from the Defendants responding to the objection (which shall
be served by mail on the Claimant). Any other submissions or proceeding shall be
only as ordered by the Court.

 

5.3.            Cost of Administration. Class Counsel shall pay the costs of
providing Notice to the Class Members, receiving and processing the original Sub
Debt Notes or Affidavits of Lost Note, and the mailing and processing of refunds
from the Settlement Fund.

 

6.ATTORNEYS’ FEES, COSTS, EXPENSES, AND PAYMENT TO THE NAMED PLAINTIFFS.

 

6.1.            Class Counsel shall be entitled to apply to the Court for an
award of attorneys’ fees, costs and expenses in an aggregate amount not
exceeding Two Hundred Fifty Thousand Dollars and 00/100 ($250,000.00). This
amount shall be paid by Paying Defendant to Class Counsel in a time and manner
consistent with Paragraph 7.4. Paying Defendant’s obligation to pay Class
Counsel approved attorneys’ fees, costs and expenses is separate and apart from
its obligation to pay $2,412,402.11 to the Settlement Fund as described in
Paragraph 5.1. Plaintiffs and Class Counsel will not request payment or
reimbursement of attorneys’ fees, costs and expenses in excess of this sum, and
expressly agree to waive enforcement of the portion of any award of fees, costs
and expenses exceeding this sum. Defendants agree not to oppose such application
for fees, costs, and expenses by Class Counsel so long as such application (a)
is consistent with the terms of this Settlement Agreement; (b) does not increase
Paying Defendant’s payment of $2,412,402.11 to the Settlement Fund described in
Paragraph 5.1; and (c) does not require the payment of any amount by Non-Paying
Defendants or Discharged Parties. The actual amount of any award of attorneys’
fees, costs, and expenses will be determined by the Court.

 



 17 

 

6.2.            From the award of attorneys’ fees, costs, and expenses described
in Paragraph 6.1 of this Agreement, Class Counsel shall pay each of the Named
Plaintiffs the sum of One Thousand Dollars and 00/100 ($1,000.00) for their
efforts in prosecuting the Action. The payment to each of the Named Plaintiffs
shall be made within ten (10) days of Class Counsel’s receipt of the award of
attorneys’ fees, costs, and expenses.

 

6.3.            No later than five (5) business days before the Final Hearing,
Class Counsel will submit his application requesting Court approval of payment
of attorneys’ fees and for reimbursement of costs and expenses in connection
with his efforts on behalf of the Named Plaintiffs and the Class Members in this
Action. This application shall also request Court approval of the payment to be
made by Class Counsel to the Named Plaintiffs as described in Paragraph 6.2 of
this Agreement.

 

6.4.            It is expressly acknowledged and agreed by Named Plaintiffs on
their behalf and on behalf of the other Class Members, by and through their
counsel, that under no circumstances whatsoever will any Defendant or Discharged
Party pay any additional costs, expenses, or attorneys’ fees in settlement of
this Action or to do anything other than what is specified in this Agreement.

 



 18 

 

 

7.TIME FOR PAYMENT

 

7.1.            Establishing the Settlement Fund. Within fifteen (15) days of
the Effective Date, Paying Defendant shall pay, or cause to be paid, the sum of
$2,412,402.11 to Class Counsel. Class Counsel shall then immediately deposit the
sum of $2,412,402.11 into a trust account in the name of Class Counsel at a bank
of Class Counsel’s choosing. Only payments to be disbursed to Class Members
pursuant to Paragraph 5.1 shall be made from the Settlement Fund. Class Counsel
shall maintain all statements and documents related to transactions on the
Settlement Fund account, subject to any future Court orders.

 

7.2.            Payment to Class Members. Within forty-five (45) days of the
Effective Date, Class Counsel will begin the process of identifying Class
Members who are entitled to payments as set forth above in Paragraph 5.1. Within
thirty (30) days after the last payment is mailed to Class Members, Class
Counsel will cause an affidavit to be filed with the Clerk of Court attesting to
the completion of the tasks relative to payment to Class Members entitled to
payments. At the time of filing, Class Counsel will serve a copy of the
affidavit upon counsel for the Defendants.

 

7.3.            Reversion of Funds to Paying Defendant. Payment checks provided
to Class Members under this Agreement must be negotiated by Class Members within
one (1) year of their issuance and shall be null and void if not negotiated in
that time frame. Paying Defendant shall be entitled to retain any funds
represented by refund checks that are not timely negotiated.

 



 19 

 

7.4.            Payment of Attorneys’ Fees, Costs, and Expenses. Provided the
Court approves Class Counsel’s petition for attorneys’ fees, costs, and
expenses, payment of attorneys’ fees, costs and expenses to Class Counsel will
be made by Paying Defendant to Class Counsel no later than sixty (60) days after
the Effective Date. Payment of attorneys’ fees, costs and expenses shall be made
to Gene Connell at Kelaher, Connell & Connor, P.C., upon instructions to be
provided by him no later than thirty (30) days after the Effective Date, and
such payment shall fully satisfy Paying Defendant’s obligations to pay Class
Counsel’s attorneys’ fees, costs and expenses.

 

8.                  CONSIDERATION FOR THE BENEFITS PROVIDED HEREIN. As an
express element and condition of this Settlement Agreement, and in consideration
of the benefits conferred hereunder:

 

8.1.            Release and Satisfaction. The Named Plaintiffs, on behalf of
themselves and all Class Members, and each of their respective executors,
representatives, guardians, heirs, estates, successors, predecessors, legal
representatives, bankruptcy trustees, attorneys, agents and assigns, and all
those who claim through them or who assert claims on their behalf, will and do
hereby settle, compromise, resolve, release, waive, discharge, and terminate any
and all of Plaintiffs’ Claims and the Class Claims and do intend through this
Settlement Agreement to effect such release as to all Discharged Parties. This
release and discharge includes, but is not limited to any claim, right, demand,
charge, complaint, action, cause of action, obligation, or liability of any and
every kind that in any way concern, relate to, or arise out of Plaintiffs’
Claims and Class Claims. This release and discharge also satisfies and forever
ends any and all obligations of Defendants to the Named Plaintiffs and Class
Members under the Sub Debt Notes issued and sold by HCSB Financial Corp.,
including but not limited to the obligation to pay any penalties, interest or
principal. This release and discharge further includes, but is not limited to,
any claims that have been asserted or could have been asserted by or on behalf
of Class Members in any pending proceeding. This release also shall be included
as part of any judgment, so that all released claims and rights shall be barred
by principles of res judicata, collateral estoppel, and claim and issue
preclusion.

 



 20 

 

8.2.            Dismissal with Prejudice. The Action and all Plaintiffs’ Claims
and Class Claims as hereinabove defined will be dismissed on the merits, with
prejudice, thereby forever barring such claims.

 

8.3.            Performance by Defendants. The payment by Paying Defendant and
performance of Defendants’ other obligations will entitle all Defendants to the
full and complete benefits of this Agreement including, but not limited to, the
release of all Plaintiffs’ Claims and Class Claims and satisfaction and release
of all Defendants’ obligations under the Sub Debt Notes and Subordinated Note
Purchase Agreements. If any Class Members do not obtain payment as a result of
their failure to comply with the Notice ordered by the Court or because they do
not qualify for relief under the terms of the Settlement Agreement, their
failure to obtain payment will not affect the release of all of Plaintiffs’
Claims and Class Claims herein or satisfaction and release of all Defendants’
obligations under the Sub Debt Notes and Subordinated Note Purchase Agreements,
and this Agreement will retain its full, binding effect. All Parties agree that
the Defendants’ duties and obligations to Plaintiffs and all Class Members under
this Settlement Agreement will be fully and completely discharged immediately
upon Class Counsel receiving the payment of funds from or on behalf of Paying
Defendant as described in Paragraph 7.1.

 



 21 

 

8.4.            Implementation. Plaintiffs, on behalf of themselves and on
behalf of all Class Members, by and through Class Counsel, will do all things
necessary under this Agreement to obtain the entry of a Final Order that, among
other things, dismisses the Action on the merits, with prejudice, and entry of
the Final Order will fully and forever release and discharge all of Plaintiffs’
Claims and all Class Claims against the Discharged Parties. From and after entry
of the Final Order, the Discharged Parties will have no further liability to any
Class Member arising out of or relating to Plaintiffs’ Claims or Class Claims,
whether such liability is asserted directly, by cross-claim, by counterclaim, by
third-party claims or otherwise, it being acknowledged that the Discharged
Parties are forever purchasing from the Plaintiffs and Class Members peace from
all matters arising out of or relating to Plaintiffs’ Claims and Class Claims.
The Plaintiffs, on their behalf and on behalf of all Class Members, will execute
or authorize execution of documents or instruments to effect the dismissal of
the Action with prejudice and the release of the Named Plaintiffs’ Claims and
the Class Claims.

 

8.5.            No Assignment. The Plaintiffs, on their behalf and on behalf of
all Class Members, warrant and represent that they have not conveyed, pledged,
transferred, hypothecated, or in any manner encumbered or assigned to any other
natural person, firm, corporation, partnership, joint venture, trust or estate,
business, association or any form of legal entity any of the claims, demands,
actions or causes of action described in this Agreement.

 

9.                  OPINION OF CLASS COUNSEL. Class Counsel is of the opinion
that the terms and conditions of the Settlement described in this Agreement are
fair, reasonable, and in the best interests of the Class Members as a whole when
all of the circumstances are given due consideration.

 



 22 

 

10.              BEST EFFORTS. All Parties and counsel will use their best
efforts to cause the Court to give preliminary approval to this Agreement as
promptly as possible, and to take all steps contemplated by the Agreement to
effectuate the Settlement on the stated terms and conditions, and further to
obtain final approval of the Settlement contained in this Agreement.
Specifically, the Plaintiff and Class Counsel agree to recommend the Settlement
contained in this Agreement as being in the best interests of the Class Members
as a whole under the circumstances. The Parties and their counsel agree not to:
(a) solicit, request, or advise persons within the Class to object to the
Settlement; (b) represent Class Members who object to the Settlement; or (c)
arrange representation for Class Members who object to the Settlement. No Class
Members, however, other than the Named Plaintiffs, will be precluded from
raising timely objections to the proposed Settlement at the hearing for final
approval thereof by the Court, notwithstanding Class Counsel’s recommendation.
If there are any Class Members who object to the Settlement and the Court rules
on their objections and approves the Settlement, Class Counsel agree to serve
written notice of the entry of the order approving the Settlement on such
objectors and to provide proof of service to counsel for Defendants immediately
after such service has been effected. Nothing in this or any other Paragraph of
the Agreement shall be construed to create any duty or obligation on the part of
any Defendant regarding the negotiation or resolution of disclosed contingencies
involving other creditors, potential investors, and/or any regulator.

 

11.              APPROVAL BY THE COURT.

 

11.1.        Preliminary Approval. The Parties will submit this Agreement to the
Court for preliminary approval of the Agreement, Notice, and other procedures
set forth herein promptly after it is executed. The Court will determine whether
the proposed Settlement on the terms and conditions provided for in this
Agreement is fair, reasonable, and adequate, and whether a Preliminary Approval
Order as provided for in this Agreement should be entered.

 

11.2.        Final Approval. Upon completion of all contingencies required to be
completed before the Final Hearing as set forth in the Recitals section above,
the Court will hold a Final Hearing as set forth in the Notice. The Parties will
request that the Court rule on objections, if any, determine the fairness and
adequacy of the Settlement, and finally approve the Settlement Agreement. If,
after the Final Hearing, this Agreement is finally approved by this Court, the
Parties intend that a Final Order consistent with the terms of this Agreement
will be entered by the Court and that the Action will thereafter be dismissed
with prejudice.

 



 23 

 

12.              EVENT OF WITHDRAWAL. Under certain circumstances, this
Agreement shall be null and void for all purposes, and the Parties will return
to their positions before Settlement. More specifically, if any of the following
circumstances occur, any party to this Agreement shall be able to withdraw from
this Settlement Agreement without any penalty: (a) the Final Order is not
entered; (b) the Settlement is not consummated as provided herein; (c) prior to
the Final Hearing, a final written settlement agreement is not reached with the
holders of the TRUPs to fully satisfy and discharge HCSB Financial Corp.’s debt
in exchange for an amount totaling no more than 10% of the TRUPs principal debt
owed, or $618,600.00, plus reimbursement of attorneys’ fees and other expenses
incurred by the TRUPs holders in an amount not to exceed $25,000.00; (d) prior
to the Final Hearing, a final written settlement agreement is not reached with
the Department of Treasury to fully redeem the Series T Preferred Stock and
cancel the Warrant in exchange for cash or newly issued common stock in an
amount totaling no more than 1% of the initial aggregate liquidation preference
of the Series T Preferred Stock, or $128,950.00, plus reimbursement of
attorneys’ fees and other expenses incurred by Treasury in an amount not to
exceed $25,000.00; (e) prior to the Final Hearing, HCSB Financial Corp. does not
enter agreements to raise at least $30,000,000.00 in new capital from Investors,
or does not execute a merger agreement with the Merger Partner; (f) the FDIC,
the SCBFI, or the FRB refuses to approve: this Agreement; any agreements
resolving and discharging debts owed by, or redeeming the preferred capital
instruments issued by, HCSB Financial Corp. to holders of TRUPs and the
Department of Treasury; and/or the offering of no less than $30,000,000.00 in
common stock to Investors in HCSB Financial Corp., or merger agreement with the
Merger Partner; or (g) the Final Order is reversed on appeal or otherwise fails
to gain affirmance in full on appeal.

 



 24 

 

Upon the occurrence of any of these events, counsel for the party exercising
their right to withdraw from this Agreement shall promptly notify opposing
counsel and provide written notice to the Court. In the event of a withdrawal
under this Paragraph, the Parties shall return to the positions they were in
prior to signing this Settlement Agreement.

 

13.              INCOME TAX ADVICE. The Parties take no position as to the
income tax consequences of this Settlement, and each Party hereto shall rely
solely on its own tax advisor(s) with respect to same, and Class Members shall
be advised in the Notice to consult their own tax advisors.

 

14.              NO ADMISSIONS. This Agreement and the Settlement of the Action
do not constitute a concession or admission of wrongdoing or liability by the
Discharged Parties and will not be used or construed as an admission of any
fault, omission, liability or wrongdoing on the part of the Discharged Parties
in any statement, release or written document or financial report issued, filed
or made. Also, this Agreement and Settlement of the Action do not constitute a
concession or admission by the Defendants or Discharged Parties that the
elements required to certify a class under Rule 23, S.C.R.Civ.P., exist or could
be proven by Plaintiffs. Neither this Agreement, nor the exhibits hereto, nor
the fact of settlement, nor any settlement negotiations or discussions, nor the
judgments to be entered approving this Settlement, nor any related document will
be deemed an admission, concession, presumption or inference against the
Discharged Parties in a proceeding other than such a proceeding as may be
necessary to consummate or enforce this Agreement and the Settlement. To the
contrary, Plaintiffs, on their own behalf and on behalf of all Class Members, by
and through their Class Counsel, acknowledge that Defendants and the Discharged
Parties specifically disclaim and deny any liability or wrongdoing whatsoever
and have entered into this Agreement solely to avoid future inconvenience and
protracted, costly litigation.

 



 25 

 

15.              THIRD-PARTY BENEFICIARIES. No third-party beneficiary rights
are intended to be created by the Agreement.

 

16.              BINDING EFFECT OF AGREEMENT. This Agreement will be binding
upon and inure to the benefit of the Parties to this Agreement, Discharged
Parties, Named Plaintiffs, the Class Members, and Class Counsel, and their
respective heirs, predecessors, successors and assigns and any corporation or
other entities with which they may merge or consolidate.

 

17.              CONTINUING JURISDICTION OF THE COURT. It is agreed that the
Parties do hereby petition the Court to retain jurisdiction over the
interpretation, effectuation, implementation and enforcement of this Agreement,
and that upon entry of the Final Order the Court will retain jurisdiction for
such purposes.

 

18.              DISCOVERY MATERIALS. Within ninety (90) days of the Effective
Date, Plaintiffs and Class Counsel will destroy or return to Defendants the
documents produced by the Defendants in the course of the litigation of this
Action and designated “confidential,” as well as copies, compilations, and
abstracts of such documents, including but not limited to such information as
Class Counsel and their experts, consultants, employees, and agents have stored
or communicated electronically. This requirement applies likewise to all copies
of such records and also to any such records subsequently discovered by
Plaintiffs and Class Counsel. The Parties agree to continue to protect the
confidential nature of any confidential documents produced by Defendants and to
continue to be bound by any Confidentiality Protective Order that is in place in
this Action. Further, Plaintiffs and Class Counsel will not divulge, disclose or
publish any such information to any person or authorize anyone to do so, except
to the extent that (i) the disclosure of such information to Class Members is
necessary to the implementation of this Settlement, or (ii) the disclosure of
such information to this Court or the appellate court(s) is necessary for
purposes of appeal. Class Counsel will certify their compliance with
requirements of this provision in writing to counsel for Defendants upon
request.

 



 26 

 

19.              SOUTH CAROLINA LAW. This Agreement will be governed by, and
construed in accordance with, the laws of the State of South Carolina. Where the
Agreement calls for action to be taken within a period of time, the computation
of time is governed by Rule 6 of the South Carolina Rules of Civil Procedure.

 

20.              HEADINGS. The headings used in this Agreement are for the
purpose of convenience and do not constitute part of the Agreement and no
heading will be used to help construe the meaning of the Agreement or any part
thereof.

 

21.              COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different Parties hereto on separate counterparts, each of
which when so executed and delivered will be an original, but all such
counterparts together will constitute one and the same document.

 

22.              ENTIRE AGREEMENT. The foregoing constitutes the entire
Agreement between the Parties with respect to the subject matter hereof and may
not be modified or amended except in writing and signed by Class Counsel and
counsel for the Defendants. To the extent that this Agreement differs in any
manner whatsoever from prior written or oral agreements regarding the subject
matter hereof, or from any documents that are attached hereto, the terms and
conditions of this Settlement Agreement will control.

 



 27 

 

This Agreement entered into and made as of the 10th day of September, 2015.

 

 

SIGNATURE PAGES ATTACHED

 

 



 28 

 

AGREED TO AND APPROVED

FOR THE PLAINTIFFS:

 

  KELAHER, CONNELL & CONNOR, P.C.                     By:    /s/ Gene M.
Connell, Jr.       Gene M. Connell, Jr.       E-Mail: gconnell@classactlaw.net  
    The Courtyard, Suite 209       1500 U.S. Highway 17 North       Post Office
Drawer 14547       Surfside Beach, SC 29587-4547       (843) 238-5648          
          Attorneys for the Plaintiffs and Class Counsel  

 

 

Surfside Beach, South Carolina

 

September 10 , 2015.

 



 29 

 

AGREED TO AND APPROVED

BY PLAINTIFF JAN W. SNYDER

 

    /s/ Jan W. Snyder (L.S.)   Jan W. Snyder  

 

 

______________, South Carolina

 

September 9 , 2015.

 



 30 

 

AGREED TO AND APPROVED

BY PLAINTIFF ACEY H. LIVINGSTON

 

    /s/ Acey H. Livingston  (L.S.)   Acey H. Livingston  

 

 

Surfside , South Carolina

 

September 9 , 2015.

 



 31 

 

AGREED TO AND APPROVED

BY PLAINTIFF MARK JOSEPHS

 

    /s/  Mark Josephs (L.S.)   Mark Josephs  

 

 

Horry , South Carolina

 

September 10 , 2015.




 32 

 

AGREED TO AND APPROVED

FOR DEFENDANTS AND THE DISCHARGED PARTIES:

 

  NELSON MULLINS RILEY & SCARBOROUGH LLP                   By:   /s/ Thomas
William McGee, III       Thomas William McGee, III, SC Bar No. 11317      
E-Mail: billy.mcgee@nelsonmullins.com       Erik T. Norton, SC Bar No. 73860    
  E-Mail: erik.norton@nelsonmullins.com       1320 Main Street / 17th Floor    
  Post Office Box 11070 (29211-1070)       Columbia, SC  29201       (803)
799-2000             Attorneys for Defendants  

 

 

Columbia, South Carolina

 

September 9 , 2015.

 



 33 

 

AGREED TO AND APPROVED

BY DEFENDANT HCSB FINANCIAL CORPORATION:

 

 

  By:   /s/ James R. Clarkson       Signature                 James R. Clarkson
      Printed Name                     Its:   President & Chief Executive
Officer       Title at HCSB Financial Corporation  

 

 

Loris , South Carolina

 

September 9 , 2015.


 34 

 

AGREED TO AND APPROVED

BY DEFENDANT HORRY COUNTY STATE BANK:

 

  By:   /s/ James R. Clarkson       Signature                James R. Clarkson  
    Printed Name             Its: President & Chief Executive Officer      
Title at Horry County State Bank  

 

 

Loris , South Carolina

 

September 9 , 2015.


 35 

 

AGREED TO AND APPROVED BY

DEFENDANT JAMES R. CLARKSON:

 

 

  By:   /s/ James R. Clarkson  (L.S.)     James R. Clarkson  

 

 

Loris , South Carolina

 

September 9 , 2015.


 36 

 

AGREED TO AND APPROVED BY

DEFENDANT GLENN RAYMOND BULLARD:

 

 

  By:    /s/ Glenn Raymond Bullard (L.S.)     Glenn Raymond Bullard  

 

 

Loris , South Carolina

 

September 9 , 2015.


 37 

 

AGREED TO AND APPROVED BY

DEFENDANT RON LEE PAIGE, SR.:

 

 

  By:    /s/ Ron Lee Paige, Sr.  (L.S.)     Ron Lee Paige, Sr.  

 

 

Myrtle Beach , South Carolina

 

September 9 , 2015.

 



 38 

 

AGREED TO AND APPROVED BY

DEFENDANT EDWARD LEWIS LOEHR, JR.

 

 

  By:   /s/ Edward Lewis Loehr, Jr. (L.S.)     Edward Lewis Loehr, Jr.  

 

 

Loris , South Carolina

 

September 9 , 2015.



 39 

